Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
(1) Claim 1, line 10, after “or”, delete “less.” and insert: 
“less, and 
wherein the combination of the polyvinyl acetate resin and the plasticizer comprised in the first layer has a cloud point of 80ºC or less when the cloud point is measured using a solution in which 8 parts by weight of the polyvinyl acetate resin is dissolved in 100 parts by weight of the plasticizer.”
(2) Cancel claim 2. 
Authorization of this examiner’s amendment was given in an interview with Lee Cheng on 05/26/2021.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Iwamoto et al. (WO 2011/081191, using US 2012/0244364 as an equivalent) disclose interlayer film for laminated glass comprising first layer comprising polyvinyl acetal resin and plasticizer as well as second and third layers comprising polyvinyl acetal resin. However, there is no disclosure that the first layer comprises polyvinyl acetate as presently claimed. Further, there is no disclosure in Iwamoto et al. of cloud point as presently claimed.
Saito et al. (JP 2009161584) disclose polyvinyl acetal composition used as interlayer for laminated glass wherein the composition comprises polyvinyl acetal and polyvinyl acetate. However, there is no motivation in Saito et al. for adding polyvinyl acetate to only the first layer 
Accordingly, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/KRUPA SHUKLA/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787